DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/25/2022.  These drawings are acceptable.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 08/25/2022 containing amendments and remarks to the claims and specification.
The objections of claims 13-14, 16, 17 and 24 for minor informalities are withdrawn due to amendments made to the claims.
The rejections of claims 13-24 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims.
The rejections of claims 15 and 21 under 35 U.S.C. 112(d) are withdrawn due to amendments made to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No prior art alone or in combination with references discloses a process for converting a feedstock comprising at least 50 wt% triglycerides, fatty acid esters and/or fatty acids having at least 10 carbon atoms into hydrogen, olefins, dienes, aromatics, gasoline, diesel fuel, jet fuel, naphtha and liquefied petroleum gas as recited in claim 13. Specifically, no prior art appears to disclose or reasonably suggest separating linear paraffins produced by hydrodeoxygenation of a feedstock in the presence of a hydrodesulfurization catalyst into at least three streams, wherein a first stream is steam cracked, a second stream is hydrocracked/hydroisomerized, and a third stream is blended with a diesel fuel obtained from hydrocracking/hydroisomerization of the second stream. Furthermore, no prior art appear to disclose diluting the feedstock in the first reactor with a dilution weight ratio of diluent to feedstock of 1:1 to 4:1, wherein the diluent comprises at least a part of the paraffins obtained from separating the effluent comprising linear paraffins. 
Vermeiren et al. (US 2012/0142983 A1) discloses a process for making a bio-diesel and a bio-naphtha from a mixture of natural occurring fats and oils comprising transforming a phase S comprising triglycerides into linear paraffins as bio-naphtha in the presence of a catalyst which is equivalent to a hydrodesulfurization catalyst ([0031]; [0044]; [0116]) and directing the bio-naphtha to a steam cracker to produce olefins, butadiene, aromatics and gasoline, which can be further fractionated ([0051]; [0142]). Vermeiren fails to disclose separating the bio-naphtha into at least three streams, hydrocracking one of the streams and blending one of the streams with a diesel fuel produced by hydrocracking. Vermeiren additional fails to disclose diluting the phase S with a diluent comprising at least part of the linear paraffins produced. 
Abhari et al. (US 2011/0319683 A1, cited in the IDS dated 12/07/2020) discloses a method for producing naphtha from a renewable feedstock comprising hydrotreating a renewable feedstock to produce a heavy fraction comprising n-paraffins, hydrocracking the heavy fraction to produce a naphtha product and steam cracking the naphtha product (Abstract; [0040]; [0043]). Abhari differs from the claimed invention in that Abhari does not separate the hydrotreated heavy fraction into three streams and process the three streams in different steps. While Abhari teaches hydrocracking, steam cracking and use of the naphtha as a fuel additive ([0040]-[0044]), which would appear to read on claimed steps c)-e), the process of Abhari hydrocracks the effluent from the hydrotreating reactor to produce a naphtha product that may be used for steam cracking or as a fuel additive. The claimed invention separates the effluent from a first reactor into at least three streams comprising linear paraffins and subjects each stream to a different step and therefore is substantially different than the processing steps disclosed by Abhari. 
As such, no prior art discloses or reasonably suggests a process as claimed wherein an effluent comprising linear paraffins is separated into three parts and the three parts are steam cracked, hydrocracked and/or hydroisomerized, and blended with a diesel fuel, respectively, as recited in the claims. Furthermore, no prior art appears to suggest the dilution weight ratio as claimed, wherein the diluent is also part of the paraffins separated from the effluent comprising linear paraffins. Therefore, claims 13-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vermeiren et al. (US 2021/0198584 A1) discloses a process for producing various bio-chemicals from fats and oils wherein bio-paraffins produced by hydrodeoxygenation are separated and a first portion of the bio-paraffins are steam cracked, a second portion is hydrocracked/hydroisomerized, and a third portion is recycled to the hydrodeoxygenation in order to absorb reaction heat (Figure 2; [0233]-[0237]; [0257]). Vermeiren has the same effective filing date as the claimed invention and is a commonly owned disclosure and therefore cannot be relied upon as a basis for a rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772